Citation Nr: 1143981	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in July 2009, and he then testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of each hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran sustained a back injury during service, and experienced recurrent symptoms of disability following this injury.

2.  The weight of the competent evidence is in relative equipoise on the question of whether a current thoracolumbar spine disorder, diagnosed upon examination in August 2007 as failed back syndrome; spinal stenosis at L2-3 and L3-4; synovial cyst at the facet of L2-3 causing spinal stenosis and compression; L4-5 decompression laminectomy; and arachnoiditis secondary to previous surgery, is related to the in-service injury.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his thoracolumbar spine disability, diagnosed upon examination in August 2007 as failed back syndrome; spinal stenosis at L2-3 and L3-4; synovial cyst at the facet of L2-3 causing spinal stenosis and compression; L4-5 decompression laminectomy; and arachnoiditis secondary to previous surgery, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations require that upon the submission of a substantially complete application for benefits VA must notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the present case in light of the above criteria, and in view of the favorable disposition, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


II.  Analysis

The Veteran contends that service connection is warranted for a low back disorder. 

The Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Also, if a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, in light of these considerations, the Board finds that the scope the Veteran's present claim reasonably encompasses a claim of service connection for a disorder of the mid- and low back (thoracolumbar spine), but not the neck (cervical spine).  Importantly, in this regard, the Board finds that the neck and back are distinct areas of the spine that can be expressed without recourse to complex medical terminology.  Correspondingly, although the medical evidence of record shows treatment for complaints related to the cervical spine and thoracolumbar spine, the Veteran himself has consistently identified his claim as involving the "back."  Moreover, the RO's development and adjudication of the claim was limited in scope to a disorder of the thoracolumbar spine.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board's duty is to assess the credibility and competency of all material evidence in determining the probative weight of that evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  A layperson is particularly competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in demonstrating that service connection is warranted, for the following reasons.  

The Veteran credibly testified at his August 2011 Board hearing that he injured his back and received treatment during service.  

Consistent with his Board hearing testimony, the service treatment records (STRs) show treatment in May 1966, shortly after his April 1966 entrance into service, for complaints of back pain after an injury two days earlier while exercising.  

X-rays were taken in June 1966, with a clinical history noted to involve a fall five weeks prior with continued pain and now numbness in lift big toe.  The X-ray results were negative for significant bone or joint abnormality.

Several days later in June 1966, the Veteran underwent a physical examination.  The STRs show that the Veteran completed two medical history questionnaires.  In one questionnaire, it appears the Veteran initially marked having "no" history of recurrent back pain, but he marked out "no" and checked "yes."  He handwrote that he injured his back two days into basic training.  In the second questionnaire, he simply marked "yes."  Upon clinical evaluation, the examiner wrote "INADEQUATE EXPLANATION OF BACK PAIN."

The Veteran underwent follow-up treatment shortly thereafter in June 1966.  Physical examination showed good range of motion, but some lumbosacral tenderness and paravertebral "mm" tenderness.  The assessment was contusion and muscle strain; rule out disc syndrome

Then, from July 1966 to December 1966, the Veteran had ongoing treatment for complaints of back pain.  In August 1966, he was referred for an orthopedic consultation, but did not appear for the consultation.  

The STRs show no subsequent complaints or treatment related to the low back.  To the contrary, the Veteran completed a medical history questionnaire in March 1968, but he denied a history of recurrent back pain.  Likewise, at his October 1969 service separation examination, the Veteran again denied a history of back trouble of any kind.  Further, a clinical evaluation of the spine was normal.  

The STRs thus confirm that the Veteran suffered an injury during service. 

With regard to his post-service history, the claims file contains no objective evidence until VA outpatient treatment records beginning from June 2002.  

The Board notes that the claims file refers to an intervening injury in 1991 involving a motor vehicle accident (MVA).  However, no records relating to this injury are available.  

Nonetheless, the Veteran credibly and competently testified at his August 2011 Board hearing that he continued having symptoms identical to those he suffered during service since his service separation until the present.  He testified that he hurt his back again in a MVA in 1991, but this accident simply exacerbated his ongoing pain.  

Thus, the lay statements, because they are deemed credible, establish a continuity of post-service symptomatology.  See 38 C.F.R. § 3.303(b); Dalton, 21 Vet. App. at 36; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The ongoing VA treatment records do not contain a medical opinion directly relating a current thoracolumbar spine disorder to any event or circumstance of the Veteran's active service.  Nonetheless, they show that he complained of back pain beginning in basic training in 1966, and reflect his history to include first hurting his back in 1966.  The most recent diagnostic testing noted in the VA outpatient treatment records consists of a January 2008 magnetic resonance imaging scan (MRI), which showed canal stenosis at T11-12 due to epidural lipomatosis with mild cord deformity; stable examination of the lumbar spine, with significant stenosis of the central canal present from the upper aspect of L2 to the mid-body of L3 due to epidural lipomatosis with moderate to severe canal narrowing at the level of the interspace.  

In connection with the present claim, the Veteran underwent a VA examination in September 2005.  With regard to the pertinent history, the Veteran informed the examiner that he had had a back condition since 1966.  (The Board notes that the Veteran did not inform the examiner that he also injured his back in 1991.)  The examiner then performed a clinical evaluation, including review of X-rays, which showed degenerative arthritis/degenerative disc disease (DDD) of the thoracolumbar spine; and degenerative arthritis and laminectomy of the lumbar spine.  The examiner's diagnosis was DDD of the thoracic and lumbar spine, status post laminectomy L4 and L5 with intermittent peripheral neuropathy of the bilateral S1 nerve root.  (The VA examiner did not provide an opinion regarding the likely etiology of the Veteran's current thoracolumbar spine disorder.)

The Veteran then underwent a second VA examination in August 2007.  With regard to his history, the Veteran complained of intermittent back pain from 1970 until 1991, when he injured his back in an MVA.  He also informed the VA examiner that an MRI, which was completed prior to the MVA, showed a "bad back."  The VA examiner then performed a clinical evaluation, including review of an October 2005 MRI and current X-rays.  

Based on the examination results, the VA examiner diagnosed the Veteran with failed back syndrome; spinal stenosis at L2-3 and L3-4; synovial cyst at the facet of L2-3 causing spinal stenosis and compression; L4-5 decompression laminectomy; and arachnoiditis secondary to previous surgery.  The VA examiner then noted that the Veteran was not seen or treated for a back condition from 1970 to 1991.  The VA examiner also observed that, although the Veteran was treated during service in June 1966 with diagnosis of disc syndrome, he did not report for a follow-up orthopedic consultation.  He was later seen during service, but made no further mention of radicular symptoms or numbness in the toes.  The VA examiner then commented that, after review of the claims file including the STRs and electronic medical records, "there was no new evidence presented."  The VA examiner opined that it was less likely as not that a current spine disorder was caused by or a result of the Veteran's active duty service.

In conflict with the August 2007 VA examiner's opinion, a private physician opined in an August 2009 letter that, upon reviewing the STRs, it was his professional opinion that the Veteran's herniated disc in the lumbosacral region "is service-connected."  The physician clarified that the Veteran exacerbated his back injury in a 1991 MVA.  

In reviewing the August 2007 VA examiner's opinion and the August 2009 private physician's opinion, the Board finds that they are entitled to relatively equal probative weight.  More specifically, although they both provided clear opinions, it is not clear that either physician was fully or accurately informed of the relevant history of the case.  Nor did either physician provide a persuasive analysis supporting his opinion.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  

In light of the foregoing, the Board finds the evidence to be at least in a state of relative equipoise in showing that a current thoracolumbar spine disorder was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for a thoracolumbar spine disorder, diagnosed upon examination in August 2007 as failed back syndrome; spinal stenosis at L2-3 and L3-4; synovial cyst at the facet of L2-3 causing spinal stenosis and compression; L4-5 decompression laminectomy; and arachnoiditis secondary to previous surgery, is granted.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


